Citation Nr: 1328944	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  05-22 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for weight gain to include as secondary to thrombotic thrombocytopenic purpura (TTP).  

3.  Entitlement to service connection for swelling of the feet and hands to include as secondary to TTP.  

4.  Entitlement to service connection for glycosuria to include as secondary to TTP.  

5.  Entitlement to service connection for hives to include as secondary to TTP.  

6.  Entitlement to service connection for hair loss to include as secondary to TTP. 

7.  Entitlement to service connection for gastroesophageal reflux disease to include as secondary to TTP.  

8.  Entitlement to service connection for shortness of breath to include as secondary to TTP and anemia.  

9.  Entitlement to service connection for peripheral neuropathy of the upper extremities to include as secondary to TTP and anemia.  

10.  Entitlement to service connection for peripheral neuropathy of the lower extremities to include as secondary to TTP and anemia.  

11.  Entitlement to service connection for rheumatoid arthritis.

12.   Entitlement to service connection for bladder incontinence.

13.  Entitlement to service connection for bowel incontinence.

14.  Entitlement to service connection for an unspecified connective tissue disorder.

15.  Entitlement to service connection for vertigo, dizziness, and eustachian tube dysfunction.

16.  Entitlement to a rating higher than 30 percent for TTP.  

17.  Entitlement to an initial compensable rating for anemia.  

18.  Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1985 to September 1993, with a prior period of active duty for training from March 22, 1984, to August 9, 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in October 2004, August 2007, February 2008, January 2009, November 2010, and May 2012 of a Department of Veterans Affairs (VA) Regional Office (RO or an Agency of Original Jurisdiction).

In March 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's file.  

In July 2011, the Board reopened the claims of service connection for migraine headaches and sinusitis; denied service connection for aseptic necrosis of the left hip, a cervical spine disability, and a lumbar spine disability, and denied a higher rating for service-connected depression.  The Board remanded the reopened claims of service connection for migraine headaches and sinusitis; the claims for higher ratings for TTP and anemia; the claims for service connection for weight gain, swelling of the hands and feet, glycosuria, hives, hair loss, gastroesophageal reflux disease, shortness of breath, and peripheral neuropathy of the extremities; and the claim for an earlier effective date for the grant of service connection for anemia.

On the reopened claim of service connection for migraine headaches, while on appeal, the RO granted service connection for migraine headaches in a rating decision in May 2012 and assigned an initial noncompensable rating.  


In February 2011, the Veteran disagreed with the rating decision in November 2010 by an AOJ, denying service connection for rheumatoid arthritis, bladder incontinence, bowel incontinence, an unspecified connective tissue disorder, and vertigo, dizziness, eustachian tube dysfunction.  In May 2012, the Veteran disagreed with the assigned initial noncompensable rating for migraine headaches. As the RO has not yet provided the Veteran with a statement of the case, further procedural development is needed.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In July 2011, the Board remanded the claim for an effective date prior to September 8, 2006, for the grant of service connection for anemia to afford the Veteran a statement of the case, which was accomplished.  However, as the Veteran failed to perfect a timely substantive appeal of the claim, the Board does not have jurisdiction of the claim.  

The claims of service connection for sinusitis, weight gain, swelling of the hands and feet, hives, hair loss, gastroesophageal reflux disease, shortness of breath, peripheral neuropathy, rheumatoid arthritis, bladder incontinence, bowel incontinence, an unspecified connective tissue disorder, and vertigo, dizziness, and eustachian tube dysfunction, and the claims for increase for TTP and migraine headaches are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Glycosuria is not currently shown.

2.  During the rating period, anemia has been manifested by hemoglobin of 10gm/100ml or less with weakness, easy fatigability, lightheadedness, or shortness of breath. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for glucosuria to include as secondary to TTP and anemia have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for an initial 30 percent rating for anemia have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, Diagnostic Code 7700 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).




The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the claim of service connection for glycosuria, the RO provided pre-adjudication VCAA notice by a letter dated January 2008.  The Veteran was notified of the evidence needed to substantiate a claim for direct service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The Veteran was also notified of the criteria for service connection as secondary to or aggravated by a service-connected disability.  The Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records, and that with her authorization VA would obtain any such records on her behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

On the claim for increase for anemia, the RO provided pre-adjudication VCAA notice by letter, dated in November 2006, on the underlying claim of service connection.  

As for the content of the VCAA notice for the claim of service connection, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice). 





On the claim for increase for anemia, whereas here service connection has been granted and an initial disability rating and effective date have been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is no longer applicable in the claim for initial higher rating following the initial grant of service connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116- 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained service treatment records, VA records, and service department records from Eglin Air Force Base and Moncrieff Army Community Hospital, and private medical records for Sumter Neurology and Pain.  The Social Security Administration responded to an RO request for records, indicating in November 2007 that it had no records on file.  

Further, VA has conducted a necessary medical inquiry in an effort to substantiate the claim of service connection for glycosuria and the claim for increase for anemia.   As the VA examination reports are based on consideration of the prior medical history and described the disabilities in sufficient detail so that the Board's review of the claims is a fully informed one, the medical examinations and the medical opinions rendered are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 








As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).



Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue, and the record does not show, that the claimed disability was the result of participation in combat.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.






The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts and Analysis

The Veteran is seeking service connection for glycosuria, which she asserts is a manifestation of service-connected TTP or is related to prescription medications for TTP.  

Glycosuria is the present of glucose in the urine.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 794 (32th ed. 2012).  

The Veteran testified that elevated blood sugar was detected during and since service, and the record does show elevated blood sugar during service.  After service in December 2009, the Veteran gave a long history of glycosuria.  A chemistry profile showed that the serum blood glucose level was high.  There was no diagnosis of glycosuria.  On VA examination in December 2011, it was noted that urinalysis in July 2010 did not show glucose.  The VA examiner stated that the Veteran did not have persistently elevated blood sugar or glycosuria.

Glycosuria is not listed as a chronic disease under 38 C.F.R. § 3.309(a), and the provisions of 38 C.F.R. § 3.303(b), pertaining to chronicity and continuity of symptomatology do not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1138-40.  (Fed. Cir. 2013) (chronicity and continuity of symptomatology apply to a "chronic" disease listed under 38 C.F.R. § 3.309(a) and "noted" in service). 



While the Veteran has given a history of glycosuria, on VA examination in December 2011, the Veteran stated that she had been told that glycosuria could occur as a result of TTP or medication for TTP.  The Veteran did not report for testing for glycosuria to determine whether she had glycosuria.  

The Veteran is competent to describe symptoms, which are within the realm of the Veteran's personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The Veteran's lay statements and testimony related glycosuria to TTP or to medication for TTP is an expression of a causal relationship or nexus between the claimed disability and service-connected TTP and medication for TTP.  As the statements and testimony are inferences based on facts, it is an opinion rather than a statement of fact.  

The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the claimed disability and service-connected TTP or medication for TTP.  

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran as lay person is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  



Glycosuria is not simple medical condition the Veteran is competent to identify, because the diagnosis depends an urinalysis and falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify glycosuria.

Also glycosuria is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  

Applying the guidance of current case law, glycosuria is more analogous to an internal process such as rheumatic fever than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg. For this reason, glycosuria is not a type of condition under case law that has been found to be capable of lay observation. 

As glycosuria is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau, or by case law, any inference based on what is not personally observable cannot be competent lay evidence. 






And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the claimed disability and service-connected TTP or medication for TTP, and the Veteran lay opinion is not competent evidence.  

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

Where, as here, there is a question of the presence or a diagnosis of a disability, which is not capable of lay observation as a simple medical condition under Jandreau or the type of a medical condition capable of lay observation by case law, to the extent the Veteran's lay evidence is offered as proof of the presence of the glycosuria, the Veteran's lay evidence is not competent evidence, and the lay evidence is not admissible as evidence and cannot be considered as competent evidence favorable to the claim.

And there is no contemporaneous medical diagnosis or symptoms that support a diagnosis by a medical professional.  Jandreau, at 1377.  

Accordingly, as there is no competent evidence of current glycosuria, and absent proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claim of service connection for glycosuria, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).





Claim for Increase 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Anemia

The RO granted service connection for anemia as secondary to service-connected TTP and assigned an initial noncompensable rating under Diagnostic Code 7700.





Under Diagnostic Code 7700, the criteria for a 10 percent are hemoglobin of 10gm/100ml or less with findings such as weakness, easy fatigability or headaches.  The criteria for the next higher rating, 30 percent, are hemoglobin of 8gm/100ml or less with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  The criteria for a 70 percent rating are hemoglobin of 7gm/100ml or less with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute), or syncope (three episodes in the last six months).

Since the grant of service connection in September 2006, the recorded hemoglobin levels have ranged from a high of 11.1 gm/100ml, recorded in October 2007, to a low of 8.9, as reported in August 2008.  A private hematologist stated that the Veteran experienced anemia-related symptoms of headaches, fatigability, dyspnea (shortness of breath) on exertion, and lightheadedness, and that the prescribed treatment had been iron tablets.  In August 2008, the Veteran began intravenous treatment for anemia.  On VA examination in December 2011, the Veteran stated that she was scheduled infusion for anemia.

The hemoglobin level of 8.9 with anemia-related headaches, lightheadedness, fatigability, and shortness of breath, more nearly approximate the criteria for a 30 percent rating.  In the absence of evidence of hemoglobin of 7gm/100ml or less with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute), or syncope (three episodes in the last six months), the criteria for a 70 percent rating have not been met. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, it is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.




The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe a disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The service-connected anemia is manifested by a hemoglobin level of around 10gm/100ml and anemia-related symptoms such as headaches, fatigability, dyspnea (shortness of breath) on exertion, and lightheadedness, which are encompassed in the rating criteria under Diagnostic Code 7700. In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule. The assigned schedule rating is, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).

A Total Disability Rating Based on Individual Unemployability

The Veteran does not expressly raise and the record does not reasonably raise, a claim for total disability rating for compensation based on individual unemployability as the Veteran has been employed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase). 







ORDER

Service connection for glycosuria to include as secondary to TTP is denied.

An initial rating of 30 percent for anemia is granted.    


REMAND

On the claims of service connection for sinusitis, weight gain, swelling of the hands and feet, hives, hair loss, gastroesophageal reflux disease, shortness of breath, and peripheral neuropathy, the evidence of record is insufficient to decide claims on the applicable theories of service connection and further development under the duty to assist is needed.

On the claims of service connection for rheumatoid arthritis, bladder incontinence, bowel incontinence, an unspecified connective tissue disorder, and vertigo, dizziness, and eustachian tube dysfunction and the rating for migraine headaches; the Veteran has expressed disagreement with the denial of the claims, but has not yet been provided with a statement of the case, which is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's file reviewed by a VA physician to determine:  






Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current sinusitis is related to service. 

The VA examiner is asked to consider the following:

In service, the Veteran was treated for sinusitis in 1986, 1991, and 1993 with radiological findings of left maxillary sinusitis in March 1993.  

After service, private and VA records show that the Veteran was treated for sinusitis and an MRI in March 2008 showed paranasal sinus disease. 

On VA examination in November 2011, a CT scan showed a left maxillary mucus retention cyst indicative of probable acute sinusitis.

2.  Arrange to have the Veteran's file reviewed by a VA physician to determine:

Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that:





a).  The Veteran has experienced sustained weight gain that is a manifestation of or aggravated by service-connected TTP or anemia or medication for TTP or anemia to include long term steroid use. 

The physician is asked to comment on the entry in the service treatment records in August 1993 of a 35 pound weight gain due to steroid medication for TTP.

b).  Swelling of the hands and feet is a manifestation of or aggravated by TTP or anemia or medication for TTP or anemia to include long term steroid use. 

c).  Hives are a manifestation of or aggravated by TTP or anemia or medication for TTP or anemia to include long term steroid use. 

d).  Hair loss is a manifestation of or aggravated by TTP anemia or medication for TTP or anemia to include long term steroid use. 

e).  Gastroesophageal reflux disease is a manifestation of or aggravated by service-connected TTP or anemia or medication for TTP or anemia to include long term steroid use. 

f).  Shortness of breath is a manifestation of or aggravated by TTP or anemia or medication for TTP or anemia to include long term steroid use. 





3.  Afford the Veteran a VA examination, who has not previously examined the Veteran, to determine:

a).  Whether the Veteran has peripheral neuropathy of the upper or lower extremities, and, if so, 

b).  Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that the current neuropathy is a manifestation of or aggravated by TTP or anemia, or medication for TTP or anemia to include long term steroid use. 

The Veteran's file must be made available to the VA examiner for review. 

4.  Afford the Veteran a VA examination to determine the current platelet count for TTP.  The VA examiner is asked if there is any method to determine the platelet count without considering the effects of medication. 

5.  After the above development is completed, adjudicate the claims.  If any benefit is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.  








6.  Furnish the Veteran a statement of the case on the claims of service connection for rheumatoid arthritis, bladder incontinence, bowel incontinence, an unspecified connective tissue disorder, and vertigo, dizziness, and eustachian tube dysfunction, and the claim for increase for migraine headaches.  

The Veteran must still timely file a substantive appeal after issuance of the statement of the case in order to perfect an appeal of any the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


